Deen, Chief Judge.
The plaintiff Fabian sued defendant for damage done his vehicle which was being driven by his daughter when she collided with the defendant’s parked car. This appeal is from a jury verdict in favor of the defendant.
1. (a) The following requests to charge were refused by the trial court: “Except when necessary to avoid conflict with other traffic ... no person shall... stop, stand or park a vehicle... at any place where the official signs prohibit stopping.” Code § 68A-1003 (a) (1) (K). “Outside of a business or residence district .no person shall stop, park or leave standing any vehicle, whether attended or unattended, upon the roadway when it is practicable to stop, park or so leave such vehicle off the roadway, but in every event an unobstructed width of the highway opposite a standing vehicle shall be left for the free passage of other vehicles and a clear view of such stopped vehicles shall be available from a distance of 200 feet in each direction upon such highway.” Code § 68A-1001 (a). “The driver of any vehicle shall obey the instructions of an official traffic-control device applicable thereto placed in accordance with the provisions of this title unless otherwise directed by a police officer, subject to the exceptions granted the driver of an authorized emergency vehicle in this title.” Code § 68A-201 (a).
The negligence alleged was that the defendant had parked and left her vehicle so that it was on the roadway and in the right of way of the plaintiffs car being driven by his daughter. Testimony supported this to the extent that the daughter testified that the way was crowded because of graduation exercises at a nearby schoolhouse and she had to drive partly in the left lane to avoid these cars, including that of the defendant. She attributed the collision to this fact, and that a truck was approaching and she turned to the right to avoid it, at which time she apparently brushed the fenders of the defendant’s parked vehicle.
Photographs of the scene show signs in the shape and form of official traffic control signs, reading “NO PARKING AT ANY TIME.” Objections to the photographs were made on the ground that the area was within a municipality and that no city ordinance had been admitted in evidence establishing that the signs were officially *465erected. The judge stated that he was allowing the evidence, based on plaintiffs counsel’s statement that he was “offering it just to show that there are three no parking signs there” to show the scene, and that it was admissible only to show the scene, a statement with which the plaintiffs counsel agreed.
Our question then becomes one of law: What is the effect of establishing that the defendant’s vehicle was parked in an area carded as a no parking zone, and was it necessary, in order to get the benefit of the requested instructions, for the plaintiff to prove that the signs had been erected under the direction of a valid city ordinance?
First of all, the requested instructions are all statutes relating generally to the acts which the plaintiff charged against the defendant. Assuming that the area was in fact within a municipality, the law is clear that a properly erected no parking sign is nevertheless an “official traffic-control device.” Code § 68A-101 (29). The general rule is that whenever such device is placed in position approximately conforming to the requirements of the Act, it “shall be presumed to have been so placed by the official act or direction of lawful authority, unless the contrary shall be established by competent evidence.” Code § 68A-201 (c). Fields v. Jackson, 102 Ga. App. 117 (3(a)) (115 SE2d 877) (1960); Carroll v. Yearty, 102 Ga. App. 677, 688 (2) (117 SE2d 248) (1960). The trial judge accordingly erred insofar as he apparently agreed with defendant’s counsel that the no parking signs in evidence here could not be considered in assessing the negligence of the defendant, since the burden would be on the opposite party, after their erection and official appearance was proved, to offer evidence that they were not so placed by lawful authority.
It should be further added that the relative duties of municipal and state authorities are dealt with in Code Chapter 68A-15, and former having only such powers as are set out in that chapter, including regulation of parking (Code § 68A-1502 (a) (1)); “The provisions of this Title shall not be deemed to prevent local authorities with respect to streets and highways under their jurisdiction and within the reasonable exercise of the police power from: (1) Regulating or prohibiting stopping, standing, or parking,” in the course of which duties they may by reference adopt any or all provisions of the statute. On the criminal side, a violation which is both a violation of the state traffic regulations and the city ordinance may be tried in either jurisdiction (Code § 68A-1507 (a)), and there seems no reason why the statute should not be generally admissible in civil cases with the burden on the party contending it inapplicable to prove any change effectuated by local authorities. In any event, the Department of Transportation may limit the parking of vehicles on *466any highways under its jurisdiction (Code § 68A-1004 (d)), and there is no evidence in this record clearly establishing that the area in question was a city street which was not a highway. A city police officer investigating the incident testified only that it occurred at Prince Place; that the defendant’s car was “sticking out into the roadway a lot further than the other cars” and that he had to swerve slightly around it when passing the scene.
In view of all the evidence, including that of the existence of the no parking signs (as to which we do not find the plaintiff estopped from relying on their presence) and in view of the fact that the sole negligence charged against the defendant was parking in the place and manner in which the car was left, we feel that a jury question was presented as to the existence and amount of negligence attributable to each party. These issues should have been but were not presented for jury consideration, and under the instructions as given it would have been almost impossible for the jury to have weighed the issue of comparative negligence. For these reasons we hold the failure to give the requested charges to have been prejudicial error.
(b) Tyson v. Shoemaker, 208 Ga. 28 (65 SE2d 163) (1951) reversing the Court of Appeals, held that even though a stop sign is unofficial as not having been proved to have been erected by a proper authority is relevant and pertinent and “it was a question of fact for the determination of the jury whether the plaintiff exercised ordinary care for his own safety and the safety of others in failing to observe and obey the unofficial stop sign ... The existence of a stop sign, though unofficial, and the failure of the plaintiff to heed the sign, were relevant matters to a consideration of the diligence and negligence of the parties under the circumstances of this case, and such matters should have been submitted to the jury.”
There is no testimony in this record that the collision took place within city limits, but even if it had this is no reason for refusing to allow the jury to consider the signs (which did appear in a picture showing the scene of the collision) as bearing on the negligence of the defendant.
2. “It is error to give in charge to the jury the theory of accident as a defense to a personal injury where the pleadings and evidence demand a finding that the injury resulted proximately from the negligence of the plaintiff or the defendant or both of them.” Bush v. Skelton, 91 Ga. App. 83 (1) (b) (84 SE2d 835) (1954); Gilbert v. Parks, 140 Ga. App. 550 (4) (231 SE2d 391) (1976); Davenport v. Little, 132 Ga. App. 391 (208 SE2d 179) (1974). The court erred in instructing the jury that if they found the damage was the result of accident without fault on the part of either party they should bring back a verdict for the defendant, since under the testimony as a whole the *467damage had to be the result of negligence on the part of one or both of the parties.
Argued April 7, 1980
Decided July 14, 1980
Rehearing denied July 30, 1980.
Bruce D. Duncan, for appellant.
James G. Jackson, Gregory T. Presmanes, for appellee.
3. The first and sixth enumerations of error are premised on the theory that the plaintiffs daughter was as a matter of law not guilty of negligence. Since the driver’s negligence is entirely a jury question these grounds are without merit.

Judgment reversed.


McMurray, P. J., Smith, Banke and Carley, JJ., concur. Quillian, P. J., Shulman, Birdsong and Sognier, JJ., dissent.